                 Case 2:17-cr-00027-TLN Document 72 Filed 01/13/21 Page 1 of 4


     Darren M. Richie (SBN: 316116)
 1   darren@richielitigation.com
 2   Kathleen Gadalla (SBN: 325473)
     kathleen@richielitigation.com
 3   RICHIE LITIGATION P.C.
     633 W. 5th St., Suite 6780
 4   Los Angeles, CA 90071
     Tel: (213) 265-7888
 5   Fax: (844) 314-1380
 6
     Attorneys for Defendant,
 7
     TIQUON HICKS
 8
 9
10                                     UNITED STATES DISTRICT COURT
11
                                      EASTERN DISTRICT OF CALIFORNIA
12
13
      UNITED STATES OF AMERICA,                                 CASE NO: 2:17-cr-0027-TLN
14
                                                   Plaintiff,
15
                                                                STIPULATION REGARDING
16                                                              EXCLUDABLE TIME PERIODS UNDER
                                vs.
                                                                SPEEDY TRIAL ACT; FINDINGS AND
17                                                              ORDER
18
      TIQUON HICKS,
19                                             Defendant.
20
21          IT IS HEREBY STIPULATED by and between Assistant United States Attorney, Jason Hitt,
22   counsel for the Plaintiff, and Kathleen Gadalla, Counsel for Defendant, TIQUON HICKS, that the

23   Court make the following findings and Order as follows:
            1.      By previous order, this matter was set for a status conference on January 14, 2021.
24
            2.      By this stipulation, the defendant now moves to continue the status conference until
25
     March 4, 2021, and to exclude time between January 14, 2021, and March 4, 2021, under Local Code
26   T4. Plaintiff does not oppose this request.
27          3.      The parties agree and stipulate, and request that the Court find the following:
28          a.      The government has represented that the discovery associated with this case included
                                                           1
                                             STIPULATION AND ORDER
                  Case 2:17-cr-00027-TLN Document 72 Filed 01/13/21 Page 2 of 4


     approximately 155 plus pages of investigative reports in electronic form and many photographs. All of
 1
     this discovery has been either produced directly to previous counsel, and/or made available for
 2
     inspection and copying.
 3           b.      Counsel for the defendant desires additional time to consult with Mr. Hicks, conduct
 4   investigation, discuss potential resolution, research applicable sections of the guidelines, and to discuss
 5   the consequences of a plea agreement versus trial. Counsel for the defendant also has pre-trial motions

 6   they wish to present to the court, but would like to wait to argue these motions in person. Further, by
     the next court date, counsel for defense will file their pre-trial motions in an effort to dispose of this
 7
     matter or try to come to a resolution after the outcome of the pre-trial motions hearings.
 8
             c.      Counsel for the defendant believed that failure to grant the above-requested
 9
     continuance would deny her the reasonable time necessary for effective preparation, taking into
10   account the exercise of due diligence.
11           d.      The government does not object to the continuance.
12           e.      Based on the above- stated findings, the ends of justice served by continuing the case as
     requested outweigh the interest of public and the defendant in a trial within the original date prescribed
13
     by the Speedy Trial Act.
14
             f.      For the purpose of the computing time under the Speedy Trial Act, 18 U.S.C. §3161, et
15
     seq., within which trial must commence, the time period of November 21, 2019 to January 30, 2019,
16   inclusive, is deemed excludable pursuant to 18 U.S.C. §3161(h)(7)(A), B(iv) [Local Code T4] because
17   it results from a continuance granted by the Court at the defendant’s request on the basis of the Court’s
18   finding that the ends of justice served by taking such action outweigh the best interest of the public

19   and the defendant in a speedy trial.
             4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the
20
     Speedy Trial Act dictate the additional time periods are excludable from the period within which a
21
     trial must commence.
22           All counsel has reviewed this proposed order and authorized Kathleen Gadalla to sign it on
23   their behalf.
24
25   IT IS SO STIPULATED.
     Dated: January 12, 2021                                by: /s/ Jason Hitt
26                                                          JASON HITT
27                                                          Assistant U.S. Attorney
                                                            Attorney for Plaintiff
28
                                                           2
                                               STIPULATION AND ORDER
             Case 2:17-cr-00027-TLN Document 72 Filed 01/13/21 Page 3 of 4


     DATE: January 12, 2021                   by: Kathleen Gadalla
 1                                            KATHLEEN GADALLA
 2                                            Attorney for Defendant
                                              TIQUON HICKS
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             3
                                    STIPULATION AND ORDER
               Case 2:17-cr-00027-TLN Document 72 Filed 01/13/21 Page 4 of 4


                                    UNITED STATES DISTRICT COURT
 1
 2                                 EASTERN DISTRICT OF CALIFORNIA

 3
 4   UNITED STATES OF AMERICA,                             ) Case No.: 2:17-cr-0027-TLN
                                                           )
 5                   Plaintiff,                            )
 6                                                         ) ORDER
                                                           )
 7                    vs.                                  )
                                                           )
 8                                                         )
     TIQUON HICKS,                                         )
 9
                                                           )
10                   Defendant.                            )
                                                           )
11                                                         )
                                                           )
12
13           The attached stipulation for a continuance is hereby GRANTED.
14           The Court, having received, read, and considered the stipulation of the parties, and good cause

15   appearing therefrom, adopts the stipulation of the parties in its entirety as its order. Based on the
     stipulation of the parties and the recitation of facts contained therein, the Court finds that the failure to
16
     grant a continuance in this case would dent defense counsel reasonable time necessary for effective
17
     preparation, taking into account the exercise of due diligence. The Court finds that the ends of justice to
18   be served by graning the requested continuance outweigh the best interests of the public and defendant
19   in a speedy trial.
20           The Court orders that the time from the date of the parties' stipulation, January 14, 2021, to and

21   including March 4, 2021, status conference hearing date shall be excluded from computation of time
     within which the trial of this case must be commenced under the Speedy Trial Act, pursuant to 18
22
     U.S.C §3161(h)(7)(A) and (B) (iv), and Local Code T4 (reasonable time for defense counsel to
23
     prepare). It is further ordered that the presently set January 14, 2021, status conference shall be
24   continued to March 4, 2021 at 9:30 a.m.
25           IT IS SO ORDERED.
26   DATED: January 12, 2021

27                                                                      Troy L. Nunley
                                                                        United States District Judge
28
                                                           4
                                               STIPULATION AND ORDER
